Citation Nr: 0513971	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim of 
service connection for hypertension, to include as secondary 
to service-connected type II diabetes mellitus.


FINDING OF FACT

A hypertension disability has been shown by competent 
evidence to be causally related to the veteran's service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension was proximately caused by the veteran's service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in October 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

On the veteran's August 1965 entrance examination, the 
veteran's reported blood pressure reading was 118/52.

On his August 1967 separation examination, the veteran's 
reported blood pressure reading was 118/68.

A private medical record dated in March 1987 reveals that the 
veteran was diagnosed with diabetes mellitus.

Handwritten notes of unknown origin dated from October 1987 
to December 1996 reveal that the veteran had blood pressure 
readings ranging from 120/80 to 183/89.

In VA outpatient treatment records dated from October 2001 to 
October 2002, the veteran had blood pressure readings that 
ranged from a low of 174/92 to a high of 194/98 and was 
diagnosed with hypertension.

The veteran's hypertension was evaluated for VA compensation 
and pension purposes in November 2001.  The examiner reported 
that the veteran had been found to be hypertensive ten years 
prior.  The veteran stated that his blood pressure tended to 
be variable and that he was not aware of any target organ or 
kidney damage from his blood pressure.  On physical 
examination, the veteran the following blood pressure 
readings:  128/70, 128/70, and 128/70.  The examiner 
diagnosed the veteran with essential hypertension and opined 
that it was, "unrelated to the underlying diabetes mellitus.  
No heart disease."

In private treatment records from Dr. P. D. D., dated from 
October 2001 to May 2004, the veteran had blood pressure 
readings ranging from 148/90 to 214/94.

Criteria

1.  Direct and Presumptive Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2004).

A veteran who served in the Republic of Vietnam, during the 
period from January 9, 1962 and ending on May 7, 1975, is 
presumed to have been exposed to herbicides during such 
service.  38 C.F.R. § 3.307(a)(6) (2004).  

If a veteran was exposed to an herbicide agent during active 
service, the diseases listed at 38 C.F.R. § 3.309(e) shall be 
service connected even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (2004).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104 (2004).




2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

1.  Direct Service Connection

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  The 
service medical records for are negative for any complaints 
or findings of hypertension.  In this regard, the record 
reflects that on his entrance examination in August 1965, as 
well as on his discharge examination in August 1967, the 
veteran had normal blood pressure readings.  Indeed, 
hypertension was initially demonstrated by the competent 
clinical evidence of record in October 1987.  This was more 
than 20 years following the veteran's final separation from 
service, and is too remote from service to be reasonably 
related to service.  Further, there is no clinical opinion of 
record that relates current hypertension to service.  As 
such, the preponderance of the evidence is against a grant of 
direct service connection for the disability at issue.

2.  Presumptive Service Connection

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that the 
veteran's hypertension manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, the record reflects that the first reported clinical 
diagnosis of hypertension was in October 1987, which was many 
years after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
hypertension.

3.  Secondary Service Connection

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
diabetes mellitus.  The record also reflects that the veteran 
has been diagnosed with, and undergoes treatment for 
hypertension.  In terms of an etiological relationship 
between the veteran's diabetes mellitus and his hypertension, 
a VA physician, in November 2001, opined that that the 
veteran's hypertension was not related to the underlying 
diabetes mellitus.  However, the Board observes that Dr. P. 
D. D., one of his treating physicians, in a letter dated in 
October 2003, wrote that the veteran's hypertension was due 
in part to the effects of diabetes on the peripheral vascular 
system.  In this regard, the Board finds that the evidence is 
in equipoise.  Therefore, resolving all benefit of doubt in 
the veteran's favor, the Board concludes that the competent 
evidence of record supports a finding of service connection 
for hypertension, as secondary to service-connected type II 
diabetes mellitus.


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus, is 
granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


